NUMBERS
                                 13-14-00279-CV
                                 13-14-00281-CV
                                 13-14-00282-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

         IN RE SOUTHERN VANGUARD INSURANCE COMPANY


                      On Petition for Writ of Mandamus.


                                     ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                          Per Curiam Order

      On May 15, 2014, Southern Vanguard Insurance Company filed petitions for writ

of mandamus in each of the foregoing causes and filed a motion to consolidate these

original proceedings. These petitions arise from cases that have been consolidated for

pretrial proceedings pursuant to Texas Rule of Judicial Administration 13 and concern

claims made against relator under homeowner’s and commercial insurance policies
following two hailstorms that struck Hidalgo County in March and April 2012. See TEX.

R. JUD. ADMIN. 13.

       The Court, having examined and fully considered the motion to consolidate, is of

the opinion that it should be granted.     Accordingly, we GRANT relator’s motion to

consolidate these original proceedings. The record filed in cause number 13-14-00279-

CV shall serve as the consolidated record for each of these proceedings, and these

causes will be consolidated for all other purposes.

       The Court requests that the real parties in interest, Araceli Cantu, Lizet Martinez,

Jason D. Mata, and Ramiro and Rebecca Hernandez, or any others whose interest would

be directly affected by the relief sought, file a response to the petitions for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.


                                                 PER CURIAM



Delivered and filed the
16th day of May, 2014.




                                                2